     Case 1:19-cv-01522-AWI-BAM Document 65 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11
     HOPE MAGEE, et al,                                       Case No.: 1:19-cv-01522-AWI-BAM
12
                    Plaintiff(s),
13          v.                                                ORDER GRANTING MOTION TO
     COUNTY OF TUOLUMNE, et al.,                              EXTEND CASE SCHEDULING
14                                                            ORDER
                    Defendant(s).
15

16

17

18          On July 12, 2021, Defendant Dennis Jordan-Curasi, filed a Motion to extend the case

19   schedule, based on recently uncovered physical evidence consisting of tissue samples from
     decedent’s remains. (Doc. No. 57.) The Motion was not set for hearing. The Court held a status
20
     conference to discuss the motion on July 22, 2021. The Court and the parties discussed the need
21
     to extend expert discovery and the remaining pretrial deadlines to allow examination of the
22
     samples. (Doc. No. 62.) The Parties were ordered to meet and confer regarding proposed dates
23
     for modification of the remaining deadlines. (Id.)
24
            On July 29, 2021, the Court held a further status conference to set new dates. The Court
25
     and the parties discussed the procedure for examining the newly discovered evidence. The
26
     parties will continue to meet and confer on the issue. The Plaintiff also informed the Court of a
27
     companion case based on the same or similar facts.
28
                                                          1
     Case 1:19-cv-01522-AWI-BAM Document 65 Filed 07/29/21 Page 2 of 2


 1          Having considered Defendant Jordan-Curasi’s motion, and discussions with the parties,
 2   the Court HEREBY GRANTS Defendant Jordan-Curasi’s motion. The Scheduling Order is
 3   Modified as follows:
 4          1. Supplemental Expert Disclosures: November 19, 2021

 5          2. Rebuttal Expert Disclosures: December 17, 2021

 6          3. Expert Discovery Cut-off: January 19, 2022

 7          4. Dispositive Motion Filing Deadline: February 11, 2022

 8          5. Pretrial Conference: July 13, 2022

 9                                     Time: 10:00 am

10                                     Dept.: 2 (AWI)

11          6. Jury Trial (5-7 days): September 20, 2022

12                                       Time: 8:30 a.m.

13                                       Dept.: 2 (AWI)

14
     In addition, Counsel is directed to file a notice of related case pursuant to Local Rule 123.
15

16
     IT IS SO ORDERED.
17

18      Dated:     July 29, 2021                               /s/ Barbara   A. McAuliffe            _
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
